DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Effective Filing Date
The effective filing date of the claimed invention is September 27, 2017 since applicants filed a certified English translation of their foreign priority document JP 2017/185987 on March 4, 2021.  It is the examiner’s position that the claims of the instant application have adequate basis in the foreign priority document JP 2017/185987 and therefore can receive the benefit of the earlier filing date.  

Response to Amendment
Claims 1, 5 and 6 have been amended, claims 3 and 4 have been deleted and no new claims have been added.  Hence, claims 1, 2, and 5-14 are pending in the application.
The objection to the specification as set forth in the previous Office Action dated December 7, 2020 has been overcome by applicant’s amendment and is now withdrawn.
The 102(a)(1) rejection over Blank et al. (US 2003/0172840) as set forth in the previous Office Action dated December 7, 2020 has been overcome by applicant’s amendment and is now withdrawn.
The 102(a)(1) rejection over Hayashi et al. (US 2018/0086929) as set forth in the previous Office Action dated December 7, 2020 has been overcome by applicant’s amendment and the filing of the certified English translation of applicants foreign priority document and is now withdrawn.
The 102(a)(1) rejection over Miyajima et al. (US 2018/0179407) as set forth in the previous Office Action dated December 7, 2020 has been overcome by the filing of the certified English translation of applicants foreign priority document and is now withdrawn.
The 102(a)(2) rejection over Hayashi et al. (US 2018/0086929) as set forth in the previous Office Action dated December 7, 2020 has been overcome by applicant’s amendment and is now withdrawn.
The 102(a)(2) rejection over Miyajima et al. (US 2018/0179407), with respect to the filing date as the effectively filed date, as set forth in the previous Office Action dated December 7, 2020 has been overcome by the filing of the certified English translation of applicants foreign priority document and is now withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the phrase “wherein a ratio (chromium complex salt dye amount/total metal complex salt dye amount) of a mass of the chromium complex dye salt with respect to a total mass of the metal complex dye salt included in the ink jet ink composition for textile printing is 0.7 or more and 1 or less” is considered confusing since it appears that the chromium complex salt dye is the only metal complex dye salt in claim 1 (after the amendment dated March 4, 2021) and therefore the ratio would be 1 and would never be less than 1.  Please clarify.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 5-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8, 9, 14 and 17-19 of copending Application No. 16/273,235 (US 2019/0249025). Although the claims at issue the claims of the present application overlap said copending claims and would be obvious thereby.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Copending Application No. 16/273,235 claims a recording method comprising ejecting and adhering, by an ink jet method, a textile printing ink composition set to a fabric containing one or more agents selected from a sizing agent, an alkali agent, an acid and a hydrotropic agent.  See claims 17-19.  The textile printing ink composition set comprises: (1) a first textile printing ink composition having a hue angle ∠h° within a range of 260° or more and 310° or less, which is specified in the CIELAB color space, on a textile printing product after textile printing; and (2) a second textile printing ink composition having a hue angle ∠h° within a range of 15° or more and 80° or less on a textile printing product after textile printing.  See claim 1.  The first textile printing ink composition contains 2 to 15% by mass of one or more dyes selected from a chromium-containing dye and a copper-containing dye and 3 to 15% by mass of a glycol ether.  See claims 2, 3, 9 and 14.  The dyes have a maximum absorption wavelength within a range of 550 to 600 nm and are preferably Reactive Blue 13 or Acid Blue 193.  See claims 6 and 8.  Since the Reactive Blue 13 or Acid Blue 193 is the only dye present in the first textile printing ink composition, the ratio of the Reactive Blue 13 or Acid Blue 193 dyes to the total dye amount would be 1.0. Furthermore, the first textile printing ink composition does not contain any cyclic amide having a normal boiling point of 190°C or more and 260°C or less.  Therefore, it is the examiners position that the claims of the above copending Application No. 16/273,235 overlap the instant claims.

With respect to the language “wherein a pH of a region to which the ink jet composition for textile printing is attached is 3 or more and 6 or less” in claim 11, the Examiner notes that the above copending Application No. 16/273,235 discloses the same composition as well as the same method or a substantially similar method to that of the instant invention.  Therefore, this property would be expected.  See MPEP 2112.02.
Although the above copending application does not claim the specific method steps of heating the fabric after the attaching and cleaning the fabric obtained in the heating as claimed by applicants, it is the examiner's position that the term "attaching an ink jet ink composition” would broadly encompass the heating and cleaning steps as claimed by applicants.  See paras. 0200-0206 of copending Application No. 16/273,235.
Although the above copending application does not claim the specific fabric including an amide bond as claimed by applicants, it is the examiner's position that the term "fabric" would broadly encompass a fabric having amide bonds (i.e. silk, wool or polyamide) as claimed by applicants.  See para. 0180 of copending Application No. 16/273,235.
Applicants should note that those portions of the specification, which provide support for the patent claims, may also be examined and considered when addressing In re Vogel, 422 F.2d 438, 441-442, 164 USPQ 619, 622 (CCPA 1970) and MPEP 804 (II)(B)(2)(a).  
Claims 1, 2, 5-7 and 9-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7 and 15-19 of copending Application No. 15/850,722 (US 2018/0179407). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application overlap said copending claims and would be obvious thereby.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Copending Application No. 15/850,722 claims a recording method comprising a pretreatment process of applying a pretreatment composition containing at least one of an alkaline agent, an acid and a hydrotropic agent to a textile; and a printing process of applying an ink jet ink composition for textile printing to the textile.  See claims 15-19.  The ink jet ink composition for textile printing comprises: a dye containing copper or chromium; and 5 to 30% by mass of a cyclic amide that is liquid at normal temperature and has a normal boiling point in the range of 190°C to 260°C, wherein a hue angle ∠h° defined by a CIELAB color space on the textile is within a range of 260° to 310°.  See claim 1.  The ink jet ink composition for textile printing contains 3 to 15% by mass of the dye and 10 to 25% by mass of an alkyl polyol (i.e. glycol ether).  See claims 4 and 7.  The dyes have a maximum absorption wavelength within a range of 550 to 600 nm and are preferably Reactive Blue 13 or Acid Blue 193.  See claims 2 and 3.  The ink jet ink composition for textile printing has a pH in the range of 6 to 10.  See claim 5.  Since the 
Although the above copending application does not claim the specific amount of the hydrotropic agent and therefore does not claim the ratio of the metal complex dye/ hydrotropic agent as claimed by applicants, it is the examiner's position that the claims of the above copending Application No. 15/850,722 would include any amount of the hydrotropic agent and would broadly encompass applicant’s claimed ratio.
Although the above copending application does not claim the specific method steps of heating the fabric after the attaching and cleaning the fabric obtained in the heating as claimed by applicants, it is the examiner's position that the term "applying an ink jet ink composition for textile printing” would broadly encompass the heating and cleaning steps as claimed by applicants.  See paras. 0143-0146 of copending Application No. 15/850,722.
Although the above copending application does not claim the specific fabric including an amide bond as claimed by applicants, it is the examiner's position that the term "textile" would broadly encompass a fabric having amide bonds (i.e. silk, wool or polyamide) as claimed by applicants.  See para. 0125 of copending Application No. 15/850,722.
Applicants should note that those portions of the specification, which provide support for the patent claims, may also be examined and considered when addressing the issue of whether a claim in the instant application defines an obvious variation of the In re Vogel, 422 F.2d 438, 441-442, 164 USPQ 619, 622 (CCPA 1970) and MPEP 804 (II)(B)(2)(a).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7 and 9-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyajima et al. (US 2018/0179407).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same 
Miyajima et al. teach ink jet ink composition for textile printing comprising: 2 to 30% by mass of a dye containing copper or chromium; and 5 to 30% by mass of a cyclic amide that is liquid at normal temperature and has a normal boiling point in the range of 190°C to 260°C, wherein a hue angle ∠h° defined by a CIELAB color space on the textile is within a range of 260° to 310°.  See paras. 0011-0012, para. 0018, paras. 0036-0037 and paras. 0061-0062.  The dyes have a maximum absorption wavelength within a range of 550 to 600 nm and are preferably Reactive Blue 13 (Cu metal complex) with a maximum absorption wavelength of 567 nm or Acid Blue 193 (Cr metal complex) with a maximum absorption wavelength of 577 nm.  See paras. 0014-0015, para. 0041, Formula 1, para. 0043, Formula 5, para. 0063, paras. 0066-0069, para. 0071 and para. 0074.  The ink jet ink composition for textile printing may further contain 5 to 30% by mass of an alkyl polyol such as propylene glycol (i.e. glycol ether).  See para. 0025 and paras. 0087-0089.  The ink jet ink composition for textile printing has a pH in the range of 5.8 to 105.  See para. 0020 and para. 0115.  Miyajima et al. further teach a process for printing a textile comprising: (1) pretreating the textile substrate with a composition including at least one of an alkaline agent, an acid and a hydrotropic agent such as urea; (2) ejecting the above ink jet ink composition for textile printing onto the textile substrate; (3) heating the textile substrate; and (4) cleaning the textile 
It is the examiner’s position that the effectively filed date of the above Miyajima et al. reference is December 28, 2016 based on the foreign priority date, therefore, this reference qualifies as prior art under 35 USC 102(a)(2) based on the foreign priority date.

Response to Arguments
Applicant's arguments filed March 4, 2021 have been fully considered but they are not persuasive.
The examiner acknowledges that applicants are willing to file a terminal disclaimer to overcome the above provisional obviousness type double patenting rejections.  The examiner will consider the terminal disclaimer if it is filed in response to this Office Action.
With respect to the 102(a)(2) rejection over the Miyajima et al. reference, it appears that applicants are trying to overcome the rejection by submitting a 102(b)(2)(C) statement since it is the examiner’s position that the effectively filed date of the above Miyajima et al. reference is December 28, 2016 (based on the foreign priority) which qualifies this reference as prior art under 35 USC 102(a)(2).  However, the 102(a)(2) rejection over the Miyajima et al. reference as set forth in the previous Office Action dated December 7, 2020 has not been overcome by applicant’s statement pursuant to 35 USC 102(b)(2)(C) since applicants have failed to provide a statement that the claimed invention and the subject matter disclosed were owned by, or subject to an obligation of assignment to, the same person not later than the effective filing date of the claimed invention (emphasis added).  See MPEP 717.02(a) I.  The examiner will consider a new statement of common ownership with the correct language as long as it is filed in response to this Office Action.  Accordingly, the 102(a)(2) rejection over the Miyajima et al. reference is maintained and this action is final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE G KLEMANSKI whose telephone number is (571)272-1370.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HELENE KLEMANSKI/Primary Examiner, Art Unit 1734